Citation Nr: 1424682	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  13-21 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for post-traumatic stress disorder (PTSD), and, if so, whether service connection is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression and anxiety.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

Although the RO reopened and denied the claim for service connection for PTSD on the merits, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  In light of the foregoing, the Board has recharacterized the issue of PTSD as noted on the cover page of this decision.

Furthermore, as reflected on the title page, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to exclude PTSD, based upon the Veteran's pursuit of a separate, independent claim of service connection for depression and anxiety and based upon evidence of treatment and diagnoses of other psychiatric disorders noted in the record.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA, with the exception of VA treatment records from February 2013 to April 2013 and the April 2014 hearing transcript, reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The VBMS claims file contains no documents.

The Board notes that VA treatment records from February 2013 to April 2013 were not reviewed by the Agency of Original Jurisdiction (AOJ) in the July 2013 statement of the case (SOC).  Although the Veteran has not submitted a waiver of AOJ consideration of this evidence, as his claim is being remanded, the AOJ will have an opportunity to review the evidence such that no prejudice results to him as a result of the Board's consideration of this evidence for the limited purpose of issuing a comprehensive and thorough remand.  38 C.F.R. § 20.1304(c) (2013).

Please note this appeal has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim is addressed in the REMAND portion of the decision below, and the entire appeal is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in May 2005, the RO denied the Veteran's claim of entitlement to service connection for PTSD and advised him of the denial of his claim and of his appellate rights.

2.  Additional evidence received since the RO's May 2005 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's May 2005 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2013)].

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In May 2005, the RO denied the Veteran's claim for service connection for PTSD because the Veteran failed to provide sufficient evidence concerning an in-service stressor.  At the time of such decision, the RO considered the Veteran's service treatment records and statements made by the Veteran in his claim.

The RO notified the Veteran of its decision and of his appellate rights in May 2005, but the Veteran did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2013).  It was not until August 2010 that VA received his application to reopen his service connection claim for PTSD.  As a result, the RO's May 2005 decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2005) [(2013)].  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Here, the pertinent evidence received since the time of the RO's May 2005 rating decision includes (1) private medical records and opinions of Dr. G. O. Nwufoh, Dr. M. J. Cohen, and VA social worker J. Garrison-Dean; (2) treatment records from the Mary Washington Hospital, Potomac Hospital, and Snowden at Fredericksburg, a mental health hospital; (3) VA treatment records from the Richmond, Virginia VA Medical Center, Richmond VAMC, including psychiatric treatment records; (3) December 2010 and March 2013 VA examination reports; (4) statements from the Veteran's brothers and other individuals; (5) statements made by the Veteran, including his testimony at the April 2014 hearing; (6) a favorable December 2013 decision granting disability benefits to the Veteran from the Social Security Administration (SSA) due to his psychiatric disabilities; and (7) the Veteran's statements, including his testimony at the April 2014 hearing.  This evidence was not before the RO when the Veteran's claim was last denied in May 2005, and it is not cumulative or redundant of the evidence of record at the time of that decision.  Such evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, and VA's duty to assist is triggered.  Accordingly, the Board finds that this evidence raises a reasonable possibility of substantiating the claim, and the claim must be reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for PTSD is reopened, and the appeal, to this extent only, is granted.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran seeks entitlement to service connection for PTSD and also for an acquired psychiatric disability, to exclude PTSD.  The Veteran also seeks entitlement to a TDIU. 

With respect to his PTSD claim, the Veteran originally maintained that he was exposed to stressful events during service, primarily having to clear a mine field and bunkers in Kuwait as part of part of a perimeter security assignment.  Although the Veteran was a member of the First Marine Division Band, he explained that he was also a rifleman and was tasked with perimeter security at the time he was required to clear a mine field.  See March and August 2011 Statement in Support of Claim, and March 2014 Statement.  In a June 2013 decision, the RO conceded the Veteran's claimed stressor of fear of hostile or terrorist activity while in Kuwait due to liberation operations based upon his allegations and evidence in his DD Form 214 that he received a Kuwait Liberation Medal.  However, in a March 2014 statement and at the April 2014 hearing, the Veteran advanced a new allegation in support of his PTSD claim: that he was sexually assaulted while he was sleeping in a Marine Camp in Saudi Arabia, which he told no one about for fear of retribution.  See March 2014 Statement, April 2014 Hearing Transcript at 6-7.  The Board's review of the evidence, including medical and service personnel files, reveals no report of or treatment sought for a sexual assault.

The Board finds that a remand is necessary to afford the Veteran a new VA psychiatric examination.  The Veteran underwent psychiatric examination in December 2010 and July 2013 to assess the nature and etiology of his PTSD only.  These examinations are considered competent medical evidence, however the Board finds the opinions insufficient to adjudicate the Veteran's claims.  The December 2010 examination did not include consideration of the Veteran's private psychiatric records which were subsequently submitted by the Veteran.  With respect to the July 2013 VA examination, it is not clear if the examiner gave adequate consideration to the Veteran's current symptoms in determining whether he meets the criteria for PTSD.  Although the examiner determined that the Veteran experienced no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness, the examiner's own report indicates that the Veteran does not enjoy things as much as he used to, has much less interest in sex, and has lost most of his interest in other people and things.  The record, too, suggests that the Veteran has experienced decreased interest level and social isolation.  See June 8, 2011 Statement of R. Houston; July 1, 2011 Private Opinion of Dr. M. J. Cohen.  Criterion C, however, encompasses such symptoms as "Markedly diminished interest or participation in significant activities" and "Feeling of detachment or estrangement from others."  Additionally, the July 2013 VA examination report does not address the Veteran's allegations of sexual assault, as they were made until after the examination.

With respect to the Veteran's separate service connection claim for an acquired psychiatric disorder, other than PTSD, to include depression and anxiety, the Board also finds that remand is necessary as the Veteran never received an examination to assess the nature and etiology of other alleged, non-PTSD psychiatric disabilities, including depression and anxiety and other such disabilities noted in the record as bipolar disorder, affective psychosis, panic disorder, and mood disorder NOD.

Accordingly, the Board finds that the Veteran should be afforded a new VA psychiatric examination to assess the nature and etiology of his PTSD, based upon the alleged stressors of fear of hostile military or terrorist activity and sexual assault, and of any non-PTSD acquired psychiatric disorder.  Additionally, such examination should include an assessment of the Veteran's employability.

As mentioned above, the Veteran contends that his PTSD is also related to an in-service sexual assault.  Upon review of the evidence of record, the Board finds that the Veteran has not been provided proper notice regarding service connection for PTSD based on personal-assault as required under 38 C.F.R. § 3.304(f).  Thus, the claim must be remanded to provide proper notice regarding the claim for service connection for PTSD based on personal assault may be sent to the Veteran.

Remand is also needed to obtain additional records.  The Veteran has alleged that just prior to his separation from service he met with a substance abuse control officer (SACO) for a couple of months at Camp Pendleton, California.  Such records, however, are not in the claims file.  Although the Veteran expressed his belief that these records do not exist at the April 2014 hearing, it's conceivable that such records do exist and efforts should be made to obtain and associated them with the claims file.  

Outstanding Social Security Administration (SSA) records should be obtained.  The Veteran has submitted evidence of a favorable December 2013 SSA decision awarding him disability benefits because of his psychiatric disabilities.  Thus far, it does not appear that any attempt has been made to obtain a copy of the medical records underlying the SSA's award of disability benefits.  Because the records from SSA could contain information pertinent to the issues on appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

Finally, the Board finds that a remand is necessary in order to obtain any outstanding VA or private medical records.  The record reflects that the Veteran has last received treatment at Richmond, Virginia VA Medical Center (VAMC) on April 12, 2013, and the last private psychiatric medical record associated with the claims file is dated July 2011.  Therefore, while on remand, the Veteran should be asked to identify any VA or non-VA healthcare provider whom he has seen for psychiatric treatment, thereafter, all identified records - to include the any outstanding, relevant VA treatment records from Richmond VAMC from April 13, 2013 to the present - should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with the notice required in 38 C.F.R. § 3.304(f)(3) with regard to the claim for service connection for PTSD based on personal assault and an appropriate opportunity to respond.

2.  Request that the Veteran identify any non-VA healthcare provider who has provided him with psychiatric treatment, particularly since July 2011.  After obtaining any necessary authorization forms, obtain all identified, outstanding records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Obtain copies of any SSA records pertaining to its consideration and award of disability benefits to the Veteran, to include any medical records considered in connection with his application, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  If the records sought are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

4.  Request from all appropriate source(s) copies of the Veteran's substance abuse counseling records from Camp Pendleton, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.  If any of the records sought are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

5.  Obtain outstanding, relevant VA treatment records concerning psychiatric treatment of the Veteran from the Richmond VAMC from April 13, 2013 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

6.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a psychiatric examination, to be conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  The examiner should review the claims file.  All indicated tests, including psychological testing, should be conducted and the results reported.  

After examining the Veteran and reviewing the claims file, the examiner should address the following:

(A) Determine the diagnoses of any currently-manifested psychiatric disorder(s), including PTSD, depression, anxiety, bipolar disorder, affective psychosis, panic disorder, and mood disorder NOD.

(B) If it is the examiner's opinion that the diagnostic criteria for PTSD have been met, provide an opinion as to the following:

(i) Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the PTSD is related to the Veterans established in-service stressor related to fear of hostile military or terrorist activity while stationed in Kuwait.  For purposes of his or her analysis, the examiner is advised that such stressor has been conceded.

(ii) Based on the credibility of the Veteran's assertions, careful review of the clinical record, and any other pertinent evidence presented, the examiner should provide his or her best medical judgment as to whether or not the in-service sexual assault incident alleged by the Veteran as a stressor in support of his PTSD claim actually occurred and what the nature of the incident was if it occurred.  The examiner must provide and analysis to support the decision to believe or to disbelieve the Veteran's in-service sexual assault.  If the examiner finds that the sexual assault occurred, the examiner should determine whether the alleged stressor of sexual assault was sufficient to produce PTSD, and whether it is at least as likely as not (i.e., 50 percent or greater probability) that that the PTSD is related to the Veteran's in-service stressor of sexual assault.

(C) If a psychiatric disability other than PTSD is diagnosed (such as anxiety, depression, etc.), provide an opinion as to whether the psychiatric disorder is at least as likely as not (i.e., 50 percent or greater probability) related to the Veteran's service.

(D) If the Veteran is diagnosed with PTSD or another psychiatric disability, provide opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of such disability or disabilities, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

A complete medical rationale for all opinions expressed must be provided.

7.  Thereafter, readjudicate the remanded claims de novo. If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


